 
EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is made and entered into by and
between Eternal Energy Corp. (the “Company”) and Kirk Stingley (“Executive”), on
the 28th day of May, 2008, and will be effective as of the 2nd day of June, 2008
(the “Effective Date”).  The parties hereto agree as follows:


1.           Employment and Duties.  The Company shall employ Executive in the
position of Chief Financial Officer (or such other senior executive position as
may be assigned to him by the Company’s Chief Executive Officer).  Executive’s
responsibilities shall include, but not be limited to, overseeing all
accounting, financial, compliance, SEC reporting and/or other regulatory
activities typically associated with a publicly traded company (such as
overseeing the Company’s Treasury, Human Resources, Risk Management and Investor
Relations functions), managing the Company’s relationship with its external
audit firm and such other senior executive duties as may be assigned to
Executive from time to time by the Company’s Chief Executive Officer.  In
addition, Executive shall perform such services for Ryland Oil Corporation,
Roadrunner Oil and Gas, Inc. and their parents and subsidiaries as the Company
shall direct from time to time.  Executive shall report to the Company’s Chief
Executive Officer.  Executive shall devote his full time, attention and energy
exclusively to the business and interests of the Company and to the performance
of his duties and obligations under this Agreement, unless otherwise provided by
this Agreement.  Notwithstanding the foregoing, however, Executive shall have
the right to perform incidental accounting, tax consulting and tax compliance
services at such times and in such manner as will not interfere with the
performance of his duties for the Company.


2.           Term of Agreement.  The term of this Agreement shall commence on
the Effective Date and shall continue through and including June 1, 2010,
subject to the provisions of the Section in this Agreement entitled “Termination
or Expiration of Agreement,” (the “Term”).  Notwithstanding the foregoing, the
provisions of the Sections in this Agreement entitled “Non-competition;
Secrecy,” “Representations and Warranties” and “Miscellaneous” shall survive,
and continue in full force and effect, after any termination or expiration of
this Agreement, irrespective of the reason for the termination or any claim that
the termination was wrongful or illegal.


3.           Compensation and Other Benefits.  The Company shall provide the
following compensation and other benefits to Executive during the Term in
consideration of Executive’s performance of all of his obligations under this
Agreement:


3.1           Base Salary.  Subject to the provisions of the Section in this
Agreement entitled “Termination or Expiration of Agreement,” during the Term the
Company shall, commencing on the Effective Date, pay Executive an annual base
salary of One Hundred Thirty Eight Thousand and No/100s US Dollars ($138,000.00
USD), payable in arrears on the last day of each calendar month, in gross
monthly installments of Eleven Thousand Five Hundred and No/100s US Dollars
($11,500.00 USD).  The base salary to be paid to Executive hereunder, as changed
by the parties from time to time, may be referred to herein as “Base Salary.”


3.2           Discretionary Bonus.  Executive shall be entitled to such
discretionary bonuses as the Company’s Board of Directors shall determine
appropriate in the exercise its sole discretion.  Notwithstanding the foregoing,
however, Executive’s total annual discretionary bonuses for any calendar year
during the term of this Agreement shall not exceed Executive’s Base Salary for
such period.
 

--------------------------------------------------------------------------------




3.3           Stock Options.  The Company grants Executive, as of the date of
this Agreement, the option to purchase One Million (1,000,000) shares of the
Company’s common stock at a per share exercise price of eighteen US Cents ($0.18
USD), subject to all of the terms set forth below and in the Stock Option
Agreement memorializing the grant of this option (“Stock Option”).  A condition
to the grant of this Stock Option will be that the parties memorialize the grant
of this Stock Option in a written stock option agreement (“Stock Option
Agreement”) containing the customary terms and conditions which the Company
includes in stock options granted to members of its Board of Directors and other
employees and containing the other terms and conditions set forth in this
Paragraph.  The Stock Option will vest and be exercisable as to twenty-five
percent (25%) of the optioned shares every six (6) months over a period of two
years, with the first twenty-five percent (25%) becoming exercisable six (6)
months from the Effective Date.  If the Company terminates Executive’s
employment without “Cause,” defined below, Executive’s severance benefits
(including vesting of the Stock Options) will be governed by the Sub-section of
this Agreement entitled “Termination Without Cause.”  If the Company terminates
Executive’s employment for “Cause,” then all of Executive’s un-vested Stock
Options shall expire and become un-exercisable as of the date of such
termination “for Cause.”  The Stock Option Agreement will provide that the
vested Stock Options shall be exercisable, in whole or in part, for a period of
five years from the Effective Date, expiring on June 1, 2013, subject to earlier
termination in accordance with the provisions of this Agreement and the Stock
Option Agreement.  In addition, the Stock Option Agreement will provide that the
Stock Options shall expire ninety (90) days after termination of Executive's
employment.  The Stock Option Agreement will also provide that the purchase
price for the shares to be purchased upon the exercise of the Stock Option must
be paid in cash at the time of the exercise of the Stock Option.


3.4           Fringe Benefits.  As additional consideration for Executive’s
performance of services under this Agreement, Executive shall be entitled to
receive the following benefits (the “Fringe Benefits”):


3.4.1           Employee Benefit Plans.  During the Term, the Company will pay
the premiums incurred to provide group medical insurance coverage for Executive
and his dependents. During the Term, the Company will also allow Executive to
participate in such other group health, pension, welfare, and insurance plans
(together with the group medical insurance plan, the “Employee Benefit Plans”)
maintained by the Company from time to time for the general benefit of its
executive employees, as such Employee Benefit Plans may be modified from time to
time in the Company’s sole and absolute discretion.


3.4.2           Other Benefits.  The Company shall provide Executive with all
other benefits and perquisites as are made generally available to the Company’s
executive employees under the Company’s Employee Handbook, as such Employee
Handbook may be modified from time to time in the Company’s sole and absolute
discretion.


3.4.3           Vacation; Sick Leave and Holidays.  Executive shall be entitled
to four (4) weeks of paid vacation per year, which will be earned ratably during
the year, and to such sick leave and paid holidays as are generally made
available to the Company’s executive employees under the Company’s Employee
Handbook, as such Employee Handbook may be modified from time to time in the
Company’s sole and absolute discretion.


3.4.4           Reimbursement of Business Expenses.  Subject to the prior
approval of the Company, the Company shall reimburse Executive for all
reasonable travel, entertainment and other expenses incurred by Executive in
connection with the performance of his duties under this Agreement, upon
submission by Executive to Company of reasonable documentation pertaining to
such expenses.
 
2

--------------------------------------------------------------------------------




3.5           Deferred Compensation.  Any deferred compensation (within the
meaning of Section 409A of the Internal Revenue Code) payable under this
Agreement on account of Executive’s separation from service shall not commence
prior to six months following such separation if Executive is a key employee
(within the meaning of Section 409A).  Provided, that in determining whether
Executive is a key employee, any compensation realized on account of the
exercise of a stock option or a disqualifying disposition of stock acquired
through exercise of an incentive stock option shall be disregarded.


3.6           Withholding.  All customary withholding taxes and other employment
taxes which the Company is required by law to withhold and pay with respect to
compensation paid by an employer to an employee shall be subtracted and withheld
from all compensation paid by the Company to Executive for services rendered by
Executive to the Company.


 
4.
Termination or Expiration of Agreement.



4.1           Termination at Company’s Election.  The Company may terminate
Executive’s employment at any time during the Term, for any reason or no reason,
with or without Cause (as hereinafter defined), and with or without notice,
subject to provisions of the Sub-sections of this Section entitled “Termination
for Cause,” “Termination Without Cause” and “Severance Following a Change in
Control.”


4.1.1           Termination for Cause.  If Executive’s employment is terminated
for Cause (defined below), Executive shall be entitled to receive only the
following:  (i) payment of Executive’s Base Salary through and including the
date of termination; (ii) payment for all accrued and unused vacation time as of
the date of termination, which will be paid at a rate calculated in accordance
with Executive’s Base Salary at the time of termination; and (iii) reimbursement
of business expenses incurred prior to the date of termination.  Except as
expressly set forth in this Sub-section, Executive shall not be entitled to
receive any Base Salary, Fringe Benefits or severance benefits in the event
Executive’s employment is terminated for Cause, except that Executive may
continue to participate in the Employee Benefit Plans to the extent permitted by
and in accordance with the terms of those plans or as otherwise required by law.


4.1.2           Termination Without Cause.  If Executive’s employment by the
Company is terminated by the Company without Cause or if Executive’s employment
is terminated for Good Reason (defined below), Executive shall receive: (i)
payment of Executive’s Base Salary through and including the date of
termination; (ii) payment for all accrued and unused vacation time existing as
of the date of termination, which will be paid at a rate calculated in
accordance with Executive’s Base Salary at the time of termination; and (iii)
reimbursement of business expenses incurred prior to the date of
termination.  In addition, if the severance of Executive’s employment falls
within the terms of this Sub-section and if the terms of the Subsection of this
Section entitled “Severance Following a Change in Control” does not apply to the
severance of Executive’s employment with the Company, then, subject to the
condition that Executive sign a general release of all claims in a form approved
by the Company in the exercise of its sole discretion, Executive shall receive
the following additional benefits:  (i) a severance payment in an amount equal
to Thirty Thousand and No/100s US Dollars ($30,000.00 USD), less applicable
withholdings; and (ii) immediate vesting in full of any unvested Stock Options
issued to Executive pursuant to the Stock Option Agreement referred to in the
Sub-section of this Agreement entitled “Stock Options.”
 
3

--------------------------------------------------------------------------------




4.1.3           Severance Following a Change in Control.


A.           If, immediately prior to or within twelve months following a Change
in Control (defined below),  (i) Executive’s employment is terminated by the
Company without Cause or (ii) Executive’s employment is terminated for Good
Reason (defined below), Executive shall receive: (x) payment of Executive’s Base
Salary through and including the date of termination; (y) payment for all
accrued and unused vacation time existing as of the date of termination, which
will be paid at a rate calculated in accordance with Executive’s Base Salary at
the time of termination; and (z) reimbursement of business expenses incurred
prior to the date of termination.  In addition, if the severance of Executive’s
employment falls within the terms of this Sub-section, then, subject to the
condition that Executive sign a general release of all claims in a form approved
by the Company in the exercise of its sole discretion, Executive shall receive
the following additional benefits: (i) a severance payment in an amount equal to
the product of two times Executive’s annual Base Salary as the same may have
been changed through the date of the severance of Executive’s employment, less
applicable withholdings; and (ii) immediate vesting in full of any unvested
Stock Options issued to Executive pursuant to the Stock Option Agreement
referred to in the Sub-section of this Agreement entitled “Stock Options.”


B.           If Executive severs employment with the Company within sixty (60)
days of a Change in Control (defined below) for any reason other than Good
Reason (defined below), Executive shall receive: (x) payment of Executive’s Base
Salary through and including the date of termination; (y) payment for all
accrued and unused vacation time existing as of the date of termination, which
will be paid at a rate calculated in accordance with Executive’s Base Salary at
the time of termination; and (z) reimbursement of business expenses incurred
prior to the date of termination.  In addition, if Executive severs employment
with the Company within sixty (60) days of a Change in Control for any reason
other than Good Reason, then, subject to the condition that Executive sign a
general release of all claims in a form approved by the Company in the exercise
of its sole discretion, Executive shall receive the following additional
benefits: (i) a severance payment in an amount equal to Executive’s annual Base
Salary as the same may have been changed through the date of the severance of
Executive’s employment, less applicable withholdings; and (ii) immediate vesting
in full of any unvested Stock Options issued to Executive pursuant to the Stock
Option Agreement referred to in the Sub-section of this Agreement entitled
“Stock Options.”


C.           For purposes of this Section, the term “Change in Control” shall
have the meaning given that term in the Stock Option Agreement referred to in
the Sub-section of this Agreement entitled “Stock Options.”


4.1.4           “Cause.”  As used in this Agreement, “Cause” shall be defined
as:


A.           Criminal Conduct.  If Executive is convicted of a criminal offense
punishable as a felony, has committed any offense involving moral turpitude,
dishonesty or immoral conduct, or is subject to incarceration.  For purposes of
this provision, incarceration will mean any incarceration which causes the
Employee to be unable to provide services to the Company for the period of
incarceration;


B.           Neglect or Other Misconduct.  If a Executive engages in any
conduct, or fails to take any action which (1) materially and adversely effects
the business or reputation of the Company; or (2) renders his continued service
in employment of the Company detrimental to the ordinary, continued, or
successful operation of its business, or is substantially detrimental to or
materially interferes with his ability to perform his duties for the Company; or
(3) constitutes the misappropriation, misuse, or misdirection of its funds or
property; or (4) substantially interferes with or impairs the ordinary operation
of its business; or (5) involves moral turpitude that is reasonable likely to
cause material damage to the business or reputation of the Company;
 
4

--------------------------------------------------------------------------------




C.           Absence.  If a Executive is absent from the active performance of
his or her duties in the operation of the business on more than an occasional
basis, other than with respect to approved medical or personal leave, or a
disability beyond Executive's control;


D.           Violation of the Company’s Rules.  If Executive violates the
Company’s material specific written rules, policies or procedures, which in the
Company’s discretion, renders his continued employment detrimental to the best
interests of the Company; or


E.           Failure to Perform Duties.  If Executive fails or refuses to
perform the duties reasonably required of him by the Company after notice and
not less than fifteen (15) days opportunity to cure such failure or refusal, or
if Executive takes actions reasonably calculated to cause his termination of
employment, after notice and not less than fifteen (15) days opportunity to cure
cease or otherwise such actions.


4.1.5           “Good Reason.”  As used in this Agreement, “Good Reason” means
the occurrence of any of the following without Executive’s prior written consent
and in the absence of any circumstance that constitutes Cause:  (i) the regular
assignment to Executive of duties materially inconsistent with the position and
status of Executive; (ii) a material reduction in the nature, status or prestige
of Executive’s responsibilities or a materially detrimental change in
Executive’s title or reporting level, excluding for this purpose an isolated,
insubstantial or inadvertent action by the Company which is remedied by the
Company promptly after the Company’s receipt of written notice from Executive;
or (iii) a reduction by the Company of Executive’s annual Base Salary.


4.2           Termination upon Death or Permanent Disability.  This Agreement
will terminate automatically on Executive’s death or if Executive becomes
Permanently Disabled (as defined below) and the Base Salary, Fringe Benefits and
other payments and benefits which Executive, or Executive’s beneficiaries or
estate, shall be entitled to receive shall be determined exclusively by
operation of this Subsection.  In the event of such termination, Executive, or
Executive’s beneficiaries or estate, shall be entitled to receive such amounts
of the Base Salary and Fringe Benefits as would have been payable to Executive
under a termination without Cause under the Sub-section of this Section entitled
“Termination Without Cause” as of the date of death or on which the Company
determines in its reasonable discretion that Executive has become Permanently
Disabled.  In addition, as of the date of the termination of Executive’s
employment pursuant to this Sub-section, Executive shall be immediately vested
in full as to any unvested Stock Options issued to Executive pursuant to the
Stock Option Agreement referred to in the Sub-section of this Agreement entitled
“Stock Options.”  As used in this Agreement, “Permanently Disabled” shall mean
the incapacity of Executive due to illness, accident, or any other reason to
perform his duties for a period of ninety (90) days, whether or not consecutive,
during any twelve month period of the Term, all as determined by the Company in
its reasonable discretion.  All determinations as to the date and extent of
incapacity of Executive shall be made by the Company’s Board of Directors, upon
the basis of such evidence, including independent medical reports and data, as
the Board of Directors in its discretion deems necessary and desirable.  All
such determinations of the Board of Directors shall be final.


4.3           Termination at Executive’s Election.  Executive may resign from
employment with the Company prior to the expiration of the Term for any reason
by providing written notice to the Company at least thirty (30) days prior to
the date selected for resignation.  If Executive resigns from employment before
expiration of the Term under any circumstances other than (i) for Good Reason
(defined above), or (ii) within sixty (60) days of a Change in Control (defined
above) for any reason other than Good Reason (defined below), then Executive
shall be entitled to receive only the following:  (i) payment of Executive’s
Base Salary through and including the date of resignation; (ii) payment for all
accrued and unused vacation time existing as of the date of resignation, which
will be paid at a rate calculated in accordance with Executive’s Base Salary at
the time of resignation; and (iii) reimbursement of business expenses incurred
prior to the date of resignation.  Except as expressly set forth in this
Sub-section, Executive shall not be entitled to receive any Base Salary, Fringe
Benefits or severance benefits in the event Executive resigns from employment
before expiration of the Term, except that Executive may continue to participate
in the Employee Benefit Plans to the extent permitted by and in accordance with
the terms thereof or as otherwise required by law and except as otherwise
provided by this Agreement.
 
5

--------------------------------------------------------------------------------




4.4           Termination on Expiration of Term.  If this Agreement is
terminated on the expiration of the Term in accordance with the Section in this
Agreement entitled “Term of Agreement,” Executive shall receive:  (i) payment of
Executive’s Base Salary through and including the date of termination; (ii)
payment for all accrued and unused vacation time existing as of the date of
termination, which will be paid at a rate calculated in accordance with
Executive’s Base Salary at the time of expiration of the Term; and (iii)
reimbursement of business expenses incurred prior to the date of the expiration
of the Term.  Executive shall be entitled to exercise all vested Stock Options
held by Executive as of the date of the expiration of the Term pursuant to the
terms of the Sub-section of this Agreement entitled “Stock Options” and the
Stock Option Agreement.  Except as expressly set forth in this Sub-section,
Executive shall not be entitled to receive any Base Salary, Fringe Benefits or
severance benefits in the event that this Agreement is terminated on the
expiration of the Term in accordance with the Section in this Agreement entitled
“Term of Agreement,” except that Executive may continue to participate in the
Employee Benefit Plans to the extent permitted by and in accordance with the
terms thereof or as otherwise required by law and except as otherwise provided
by this Agreement.


 
5.
Non-competition; Secrecy.



5.1           Assistance to Competitors.  During the Term, Executive shall not,
except as provided below, own a material interest in (other than up to two
percent of the voting securities of a publicly traded corporation), render
financial assistance to, or offer personal services to (whether for payment or
otherwise), any entity or individual that competes with the Company in the
Company Business.  “Company Business” shall mean the Company’s oil and gas
business as it is conducted or proposed to be conducted during the Term.


5.2           Confidential Information.  Executive acknowledges and agrees that
the Company is engaged in business activities in which it is or may be crucial
to develop and retain proprietary, trade secret, or confidential information for
the benefit of the Company (collectively, “Confidential
Information”).  Accordingly, Executive shall not at any time during or after the
Term, either directly or indirectly, (i) divulge or convey any Confidential
Information to any entity or individual, except as may be expressly authorized
in writing by the Company or as required in the course of Executive’s
performance of his duties hereunder, or (ii) use any Confidential Information
for Executive’s own benefit or the benefit of any entity or individual except
the Company.  The Confidential Information to which Executive may have access
may include, but is not limited to, matters of a technical or intellectual
nature such as inventions, designs, improvements, processes of discovery,
techniques, methods, ideas, discoveries, developments, know-how, formulae,
compounds, compositions, specifications, trade secrets, specialized knowledge,
or matters of a business nature such as information about costs and profits,
records, customer lists, customer data or sales data.


5.3           Ownership of Ideas.  The Company shall own, and Executive hereby
transfers and assigns to the Company, all rights, of every kind and character
throughout the world, in perpetuity, in and to any material or ideas, and all
results and proceeds of the performance of Executive’s services hereunder,
conceived of or produced during the Term by Executive in the performance of his
services hereunder.  The parties acknowledge and agree, however, that such
transfer and assignment shall not apply to, or attach in and to, any material or
ideas which were not conceived or produced in the performance of Executive’s
services hereunder.  Executive shall execute and deliver to the Company such
assignments, certificates of authorship, or other instruments as the Company may
require from time to time to evidence ownership of such material, ideas, the
results and proceeds of the performance of Executive’s services under this
Agreement.  Executive’s agreement to assign to the Company any of his rights as
set forth in this Sub-section shall not apply to any invention for which no
equipment, supplies, facility or trade secret information of the Company was
used and that was developed entirely upon Executive’s own time and that does not
result from any work performed by Executive for the Company.
 
6

--------------------------------------------------------------------------------




5.4           Company Property.  All records, papers, documents, materials, and
electronically stored data kept, made, or received by Executive while employed
by the Company, or generated for, in the course of, or in connection with the
business of the Company, whether or not containing Confidential Information,
shall be and remain the exclusive property of the Company (collectively referred
to as “Company Property”) at all times during and after Executive’s employment
with the Company, without regard to how Executive came into possession of any
Company Property or whether Executive played any role in creating any Company
Property.  Executive shall not destroy any Company Property or remove any
Company Property from the Company’s premises, whether during or after employment
at the Company, except as expressly directed for the purpose of performing
services on behalf of the Company.  Upon the termination of Executive’s
employment with the Company at any time and for any reason, or upon the
Company’s request at any time and for any reason, Executive shall promptly
return all Company Property to the Company, without keeping a copy of any such
Company Property for himself or any other entity or individual.  Executive will,
upon request by Company, certify his compliance with the terms of this
Sub-section.


5.5           Interference with Employees and Clients.


5.5.1           Not Hire Away.  For so long as Executive is employed by the
Company, and for a three-year period thereafter, Executive shall not, directly
or indirectly, whether for his own benefit or for the benefit of any other
entity or individual, (i) solicit, encourage, or in any way influence any person
employed by, or engaged to render services on behalf of, the Company, to cease
performing services for the Company, or to engage in any activity contrary to or
conflicting with the interests of the Company; (ii) hire away any person
employed by, or engaged to render services on behalf of, the Company; or (iii)
otherwise interfere to the Company’s detriment in any way in the Company’s
relationship with any person who is employed by, or engaged to render services
on behalf of, the Company.


5.5.2           Non-Solicitation.  For so long as Executive is employed by the
Company, and for a three-year period thereafter, Executive shall not, whether
for his own benefit or for the benefit of any other entity or individual, take
any action which would cause any customer or client of the Company or any party
with whom the Company conducts business (i) who became known to Executive by
virtue of Executive’s employment with the Company during the Term, or (ii) whose
status as a client or customer of the Company or party with whom it conducts
business during the Term can be determined by reference to records maintained by
the Company, to curtail, limit, or terminate its business relationship with the
Company.


5.6           Injunctive Relief.  Executive and the Company acknowledge and
agree that (i) Executive’s breach of his obligations under this Section would
cause the Company irreparable harm and that monetary damages alone would not be
an adequate remedy for any such breach; and, therefore, (ii) if Executive
breaches this Section (“Non-competition; Secrecy”), the Company shall be
entitled to obtain injunctive relief (and any other form of equitable relief),
as well as any other remedies (including monetary damages) to which the Company
is entitled as a consequence of such breach or otherwise.
 
7

--------------------------------------------------------------------------------




6.           Representation and Warranties.  Executive represents and warrants
to the Company that Executive is under no contractual or other restriction or
obligation that is materially inconsistent with the execution of this Agreement,
the performance of his duties hereunder, or the rights of the Company hereunder,
including, without limitation, any development agreement, non-competition
agreement or confidentiality agreement previously entered into by Executive.


7.           Miscellaneous.


7.1           Severability.  In the event that any provision of this Agreement
should be held to be void, voidable, unlawful or for any reason unenforceable,
the remaining provisions or portions of this Agreement shall remain in full
force and effect.


7.2           Amendment and Waiver.  No provision of this Agreement can be
modified, amended, supplemented or waived in any manner except by an instrument
in writing signed by both Executive and the Company.  The waiver by either party
of compliance with any provision of this Agreement by the other party shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of any provision of this Agreement.


7.3.           Applicable Law.  This Agreement, Executive’s employment
relationship with the Company, and any and all matters or claims arising out of
or related to this Agreement or Executive’s employment relationship with the
Company, shall be governed by, and construed in accordance with, the laws of the
State of Colorado, regardless of choice of law provisions of any jurisdiction.


7.4.           Venue.  The parties agree that the District Court of the County
of Arapahoe, State of Colorado, shall have exclusive jurisdiction, including in
personam jurisdiction, and shall be the exclusive venue for any and all
controversies and claims arising out of or relating to this Agreement or a
breach thereof, except as otherwise unanimously agreed upon by the parties.


7.5.           Entire Agreement.  This Agreement constitutes the entire
agreement between the parties relating to the subject matter of this Agreement
and supersedes all prior and contemporaneous negotiations, understandings, or
agreements between the parties, whether oral or written, expressed or implied.


7.6           Counterparts.  This Agreement may be executed by the parties in
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.


7.7           Headings.  The headings of sections and subsections of this
Agreement are included solely for convenience of reference and shall not control
the meaning or interpretation of any of the provisions of this Agreement.
 
8

--------------------------------------------------------------------------------




7.8           Notices.  All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered to and
received personally by the recipient, (b) when sent to and received by the
recipient by facsimile (receipt electronically confirmed by sender’s facsimile
machine) if during normal business hours of the recipient, otherwise on the next
business day, (c) one business days after the date when sent to the recipient by
overnight delivery by reputable express courier service (charges prepaid) and
delivery confirmed, or (d) three business days after the date when mailed to the
recipient by certified or registered mail, return receipt requested and postage
prepaid and such receipt is confirmed.  Such notices, demands and other
communications shall be sent to parties at the addresses indicated below or to
such other address as a party may direct on written notice given pursuant to the
terms of this Sub-paragraph:
 
If to Executive:
Kirk A. Stingley
 
7775 Lebrun Court
 
Lone Tree, CO  80124
   
If to the Company:
Eternal Energy Corp.
 
2549 West Main Street, Suite 202
 
Littleton, CO 80120



7.9           Attorneys’ Fees.  If any party shall commence any action or
proceeding against another party in order to enforce the provisions hereof, or
to recover damages as the result of alleged breach of any of the provisions
hereof, the prevailing party therein shall be entitled to recover all reasonable
costs incurred in connection therewith, including, but not limited to,
reasonable attorney' fees.


7.10           Independent Legal Advice.  Executive acknowledges that he has
been advised to obtain independent legal advice with respect to this Agreement
and that he has had the opportunity to do so.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
Executive:
 
Eternal Energy Corp.
            /s/ Kirk A. Stingley   
By:
/s/ Bradley M. Colby   
Kirk A. Stingley
    Its: Chief Executive Officer  



9

--------------------------------------------------------------------------------


 